Citation Nr: 1129241	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to right shoulder impingement.  

2.  Entitlement to service connection for a left arm and shoulder disability.  

3.  Entitlement to service connection for a right elbow and arm disability.  

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for headaches, to include as secondary to right shoulder impingement.

9.  Entitlement to an initial schedular rating in excess of 10 percent for residuals of a left wrist laceration. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006, July 2006, and May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, the Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2010, the Veteran and his spouse testified during a video conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the time of the Board hearing, the Veteran's representative submitted copies of statements from two physicians.  At that time, the Board found that several medical opinions were in conflict concerning the Veteran's service connection claims.  In January 2011, the Board solicited an expert medical opinion from the Veterans Health Administration (VHA) under 38 C.F.R. §§ 20.901-20.903 (2010) in order to obtain guidance on the medical questions raised regarding the service connection claims.  The Board subsequently received the VHA opinion, dated in April 2011.  

In July 2011, the Veteran submitted lay statements from three service buddies along with additional argument in opposition to the report of a medical expert whose opinion had been requested by the Board earlier in the year.  He specifically declined to waive initial RO consideration of this new evidence in a form provided to the Veteran by VA.  While it is unclear whether this evidence is pertinent to the Veteran's service connection claims on appeal, as required by 38 C.F.R. § 20.1304(c) (2010) in order to require RO consideration, in view of the fact that the Board provided the option in the form without explaining the pertinence requirement, the Board finds that it must in any case provide the Veteran with an additional opportunity for initial RO review to afford due process.  Therefore, as this evidence has not been reviewed by the Agency of Original Jurisdiction in conjunction with the appealed service connection claim, it must be remanded for consideration and adjudication by the RO/AMC in the first instance.

The Board notes that as the issue of entitlement to an initial schedular rating in excess of 10 percent for residuals of a left wrist laceration was not a subject of the VHA opinion, and the evidence submitted was not pertinent to such issue, the Board may continue with the adjudication of the appeal thereof. 

The Board also notes that the Veteran has also attempted to appeal a higher initial rating for his service-connected right shoulder impingement.  The RO granted service connection for right shoulder impingement in an April 2009 rating decision and awarded the Veteran a 10 percent disability rating, effective May 17, 2005.  In June 2009, the Veteran filed a Notice of Disagreement to the initial disability rating and the RO, in November 2009, issued a Statement of the Case (SOC) regarding this issue.  However, the Board can discover no VA Form 9, Substantive Appeal, in the claims file which the Veteran needed to file to perfect the appeal.  See 38 C.F.R. §§ 20.200; 20.202; 20.302 (2010).  At the time of the hearing, the Veteran and his representative submitted the copy of a VA Form 9, but it was dated in February 2008, covered the other issues now on appeal, and was submitted to VA nearly two years before the November 2009 SOC was issued.  As such, the Veteran has not perfected his appeal of entitlement to an initial rating in excess of 10 percent for right shoulder impingement.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, during the Veteran's April 2009 VA examination, he asserted that he was unable to work as a result of his service-connected left wrist disability.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim.

The issues of service connection for a cervical spine disability, for a left arm and shoulder disability, for a right elbow and arm disability, for left and right ankle disabilities, for right and left hip disabilities, and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's residuals of left wrist laceration are productive of moderate incomplete paralysis of the median nerve; the scar is not shown to be unstable or painful on examination or greater than 144 square inches of 929 square cm.; nor do the residuals result in a compensable degree of limitation of motion of the affected part or ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating in excess of 10 percent for residuals of a left wrist laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5215 (2010), 4.118, Diagnostic Codes 7801-7805 (2007), and 4.124a, Diagnostic Code 8515 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2005, October 2006, and May 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed in a supplemental statement of the case issued in November 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Board notes that the Veteran was granted service connection for residuals of a left wrist laceration in one of the rating decisions currently on appeal and an initial disability rating and effective date were assigned.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in October 2006.  In addition, since the higher initial rating claim for residuals of a left wrist laceration is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested or obtained and the Veteran was provided with several VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable ratings may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Left Wrist Laceration

The Veteran seeks an initial rating in excess of 10 percent for his residuals of left wrist laceration.  Historically, service connection for the residuals of a left wrist laceration was granted in a July 2006 rating decision which awarded a 10 percent disability rating, effective June 27, 2005.  In September 2006, the Veteran filed a Notice of Disagreement to the assigned rating.  He contends the current rating does not accurately reflect the severity of his disability.

The left wrist disability was rated under Diagnostic Code 7802-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  In this case the 7802 code represents rating a superficial scar.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's service-connected left wrist disability is rated analogous to incomplete paralysis of the median nerve or hand movements under Diagnostic Code 8515.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve for the minor extremity or hand.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is assigned when there is severe incomplete paralysis of the minor extremity.  A 60 percent rating is warranted when there is complete paralysis of the minor extremity.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a, Note.

Under Diagnostic Code 8515, complete paralysis of the median nerve is marked by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbance.  

The words "mild" "moderate" and "severe" are not defined in the VA Rating Schedule.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

Post-service, the Veteran underwent a VA examination in March 2006.  Range of motion of the left wrist was as follows: palmer flexion to 70 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees, supination to -30 degrees, and pronation was full.  X-ray studies of the left wrist showed an ununited chip fracture involving the styloid process of the ulna.  

VA medical records dated from March 2006 to October 2009 show injury to the left wrist by history, but no specific treatment for residuals of a left wrist laceration.

During a VA examination in May 2006, the Veteran complained of occasional left hand numbness, a "floating bone" in the wrist, popping, and two types of pain.  On the flexor aspect of the left wrist there was an aching pain that radiated into the palm of the left hand which involved the ring and little fingers and occasionally the thumb.  The second pain was a sharp stabbing pain which started in the left wrist and radiated proximally in the left upper extremity on the ulnar aspect as far as the elbow and occasionally to the shoulder.  These pains lasted for as little as two minutes and for as long as hours and occurred daily.  He also complained that his wrist pain was aggravated by any movement or by gripping.  He has never worn a brace or support for the wrist and denied any redness or cyanosis, but admitted to occasional swelling.  

On examination, a crescent-shaped scar was noted measuring 2 and 1/2 cm. overlying the superficial flexor tendons of the left wrist.  The examiner reported there was not any ulceration or erythemas of the scar, and no tenderness or deep attachment of the scar.  The examiner did note a prominent ulnar styloid which was smooth, firm, rounded, and tender as well as some tenderness over the left navicular in the wrist.  There was pain over the ulnar aspect of the wrist and dorsiflexion produced pain over the flexor radial aspect of the wrist.  Dorsiflexion was also noted to cause numbness in the middle finger of the left hand.  Range of motion of the left wrist measured as follows: flexion and dorsiflexion were both to 45 degrees, radial deviation to 30 degrees, and ulnar deviation to 5 degrees.  Range of motion was not affected by repetitive use.  The examiner noted that the Phalen's test produced numbness in the left middle and ring fingers, Tinel's sign was negative, and grip was reported as good.  The examiner also noted there was diminished pinprick sensation on the flexor aspect on the left hand middle and ring fingers.  

The Veteran underwent a VA examination in February 2008.  The Veteran complained that he could not grip any objects with his left hand and tended to drop things from his left hand.  He also said that his left hand was numb at times and that he had a "floating bone" in his left wrist and pain on a daily basis which occasionally persisted for hours.  He had not sought treatment in two years.  

Examination showed a well healed crescent shaped scar measuring 2 and 1/2 cm. at the flexor radial aspect of the left wrist.  There was no tenderness of the scar and no deep attachment.  The examiner found no specific functional motor impairment of the left wrist, but there was grade 4/5 motor weakness of the left index finger during flexion of the PIP joint.  There was mild tenderness over the left navicular in the wrist and numbness in the volar aspect of the distal phalanx of the left middle finger.  His grip appeared to be good.  Active and passive flexion of the left wrist was 60 degrees and active and passive extension was to 50 degrees.  Ulnar and radial deviation was normal.  The examiner found impaired function due to pain and weakness, but that there was no additional loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  Range of motion of the left thumb and most fingers was normal.  Vibration was absent at the PIP joint of the left index and middle fingers, and there was diminished sensation to pinprick on the flexor aspect of the left middle and ring fingers.  Light touch was also absent at the flexor aspect on the left ring finger.  Position sense was normal.  

The Veteran underwent a VA examination in April 2009.  The Veteran complained of weakness, stiffness, numbness, paresthesias, and pain.  Due to the left hand pain, the Veteran told the examiner that he could not type, had decreased left hand grip, and was no longer performing electrical work.  He also told the examiner that he had to give up working as a self-employed lawn care handyman.

Examination of the left wrist showed no giving way or instability, no stiffness, weakness, or incoordination.  There were also no symptoms of inflammation.  The Veteran was right-hand dominant.  Range of motion of the left wrist measured as follows: dorsiflexion to 50 degrees, palmer flexion to 80 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees, with no objective evidence of pain with active or repetitive motion.  There was no additional limitation of motion after repetitive use.  Neurological examination showed a very slight decrease in strength of the left hand grip.  X-ray studies of the left wrist showed no acute fracture or dislocation with prominent, well corticated ossicle near the ulnar styloid redemonstrated.  Diagnosis was status post left wrist laceration with median nerve damage.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for residuals of a left wrist laceration.  Specifically, there is no evidence the left wrist approximates the criteria for moderate incomplete paralysis of the median nerve.  Indeed, the evidence reflects a very slight decrease in strength of the left hand grip and diminished pinprick sensation on the flexor aspect of the middle and ring fingers with occasional numbness.  Muscle strength and sensory findings could be characterized as normal to mild.  The February 2008 VA examiner concluded there was no specific functional impairment of the left wrist.  

The April 2009 VA examination also noted subjective complaints of weakness, stiffness, numbness, parasthesias, and pain, but found no objective evidence of excessive sensory or motor deficits or otherwise demonstrated paralysis, neuritis or neuralgia.  As such, the evidence indicates the nerve involvement is almost entirely sensory and, therefore, the current 10 percent rating is appropriate.  See 38 C.F.R. § 4.124a, Note.  Accordingly, an initial rating in excess of 10 percent for residuals of left wrist laceration is denied.

The Board also has reviewed whether the Veteran is entitled to a separate or higher rating for his left wrist disability under other diagnostic codes.  The Board notes that the rating criteria for scars have changed, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 2008, his disability is rated under the former rating criteria for scars.

Under former Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square cm.) or greater will be rated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

Evaluating the evidence in light of the above rating criteria indicates that a separate rating for a scar of the left wrist also is not warranted.  The evidence reflected that the scar measured 2 and 1/2 cm. and was not greater than 144 square inches or 929 square cms.  Accordingly, a separate rating under Diagnostic Code 7802 is not warranted.  Both the May 2006 and the February 2008 VA examiners noted there was no tenderness of the scar and no attachment.  In fact, the VA examinations noted the Veteran retained significant motion and the April 2009 VA examination described a very slight decrease in strength of the left hand grip.  Furthermore, a separate rating is not warranted under former Diagnostic Codes 7803 or 7804 as there is no indication the scar was unstable or painful on examination.  All of the examinations indicated there was no sign of ulceration, breakdown, or inflammation.  As such, the preponderance of the evidence is against a separate rating based on rating a scar. 

Under the appropriate diagnostic code for limitation of motion of the wrist, limitation of dorsiflexion of the wrist to less than 15 degrees or limitation of palmar flexion of the wrist to in line with the forearm warrants a maximum 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  

The competent medical evidence of record has shown that the Veteran's dorsiflexion of the left hand was to 45 degrees in May 2006 and palmar flexion was to 70 degrees in March 2006; and to 50 degrees of dorsiflexion and to 80 degrees of palmar flexion in April 2009.  The measurements of these VA examinations are not sufficient to warrant even a 10 percent rating under Diagnostic Code 5215.  As there is no ankylosis of the wrist, a higher rating under Diagnostic Code 5214 also is not for assignment.  Accordingly, a separate 10 percent rating under former Diagnostic Code 7805 and Diagnostic Codes 5214 or 5215 is not warranted for any limitation of motion.

The Board also has considered the impact of functional loss, weakened movement, excess fatigability, incoordination and pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In view of the Veteran's noncompensable range of motion findings for the left wrist, the February 2008 VA examination finding of no specific functional impairment of the left wrist, and other findings of no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination, a separate or higher rating for the left wrist based on loss of motion is not warranted.  

In view of the objective evidence cited above, the Board finds that the Veteran's service-connected left wrist disability does not warrant an initial rating in excess of 10 percent.

As noted above, the Veteran is competent to report his symptoms relating to his left wrist disability.  The Board is aware of the Veteran's assertions as to stiffness, radiating pain, and difficulty in lifting objects.  The Board has considered the Veteran's assertions, and finds they are credible or persuasive regarding possible extraschedular consideration for a TDIU claim.  The matter of a TDIU is being remanded for further development as noted below.  However, his contentions as to pain and stiffness, while credible, do not support his claim for a higher rating or for separate ratings for his service-connected left wrist disability in view of the probative objective medical evidence found on VA examinations, such as the tenderness of the scar and range of motion of the wrist, which do not meet the diagnostic criteria for separate ratings or for an initial rating in excess of 10 percent.  

To the extent that the Veteran has asserted that he warrants a higher rating for his left wrist disability, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial rating in excess of 10 percent for his service-connected residuals of left wrist laceration is denied.

The Board has herein considered, under Fenderson v. West, 12 Vet. App. 119 (1999), whether a staged rating is appropriate.  The possibility of an assignment of a separate rating for the scar or for any limitation of motion as the result of the Veteran's left wrist disability has been considered; however, as explained herein, the evidence of record does not indicate the Veteran's entitlement to higher or separate ratings for his left wrist disability during any time during the period on appeal.  

Given that the Board is remanding the issue of TDIU under the provisions of 38 C.F.R. § 4.16(b) (see below), it need not consider here whether the Veteran's left wrist disability picture currently warrants referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial schedular rating in excess of 10 percent for residuals of a left wrist laceration is denied.


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As was noted in the introduction section of this decision, the Board obtained a VHA opinion, dated in April 2011, to resolve medical questions that arose in view of the conflicting medical evidence relevant to the Veteran's service connection claims.  In July 2011, the Board received the Veteran's objections to the expert's opinion.  The Veteran also submitted three lay statements from service buddies.  As was explained earlier, the Veteran declined to waive initial RO consideration of this newly submitted evidence, and as such the service connection claims must be remanded for initial AOJ consideration.  On remand, therefore, the RO/AMC shall consider this additional evidence and further develop the Veteran's service connection claims, as it deems necessary, in view of this new material.  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his left wrist disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran has been unemployed during the past two to three years of this appeal.  However, it is unclear to the Board whether any unemployment was the result of the Veteran's service-connected left wrist disability.  As the RO has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16(b), the matter is also remanded to the RO/AMC for consideration thereof in the first instance. 

In this case, the Veteran is currently service connected for three disabilities with a combined evaluation for compensation of 30 percent.  The Veteran's service-connected disabilities, therefore, do not satisfy the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a).  Even if the schedular requirements are not met after current service connection claims are adjudicated, a claimant may still be awarded a total rating on an extraschedular basis upon referral to and consideration by the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).

As noted in the Introduction, the Veteran underwent a VA examination in April 2009 in which he told the examiner that he had to give up working as a self-employed lawn care handyman due to the condition of his left hand.  The examiner found this service-connected disability presented mild and severe effects on his daily activities, such as preventing his driving, but the examiner did not offer a formal opinion that any of the Veteran's service-connected disabilities alone prevented him from securing or following a substantially gainful occupation.  As such, the Board has determined that it must remand this claim in order to determine whether the Veteran could be entitled to the award of TDIU under 38 C.F.R. § 4.16(b) as part and parcel of his increased rating claim for his left wrist disability.  See Rice, 22 Vet. App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  The RO/AMC shall review the Veteran's claims file in conjunction with the newly submitted evidence and argument, undertake any additional development of his service connection claims deemed necessary.

3.  Thereafter, the RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.

4.  After all development has been completed, the RO/AMC shall readjudicate the Veteran's remaining claims on appeal, to include whether referral of the TDIU issue for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


